UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 09-7577


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

HENRY EARL MILLER,

                Defendant - Appellant.



                              No. 09-7635


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

HENRY EARL MILLER,

                Defendant - Appellant.




Appeals from the United States District Court for the District
of South Carolina, at Greenville.    Henry F. Floyd, District
Judge. (6:04-cr-00022-HFF-3)


Submitted:   March 16, 2010                 Decided:   March 17, 2010


Before NIEMEYER, MOTZ, and DAVIS, Circuit Judges.
Dismissed by unpublished per curiam opinion.


Henry Earl Miller, Appellant Pro Se.   Elizabeth Jean Howard,
Assistant United States Attorney, Greenville, South Carolina,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

             In    February       2006,      Henry        Earl      Miller          filed    in     the

district court a letter challenging his conviction and 300-month

sentence imposed following his guilty plea to armed robbery,

using and carrying a firearm during a crime of violence, and

aiding   and      abetting      in    these      offenses.               The    district          court

properly characterized this letter as a 28 U.S.C.A. § 2255 (West

2006 & Supp. 2009) motion, and ultimately denied relief.                                      Miller

has since filed numerous motions in the district court seeking

to reinstate his ability to file a § 2255 motion.

             In    these       consolidated           appeals,        Miller         appeals        the

district court’s text orders denying his motions in which he

questions the validity of his guilty plea, requests to withdraw

his plea, challenges his sentence as violative of the Double

Jeopardy     Clause,      the    Rule       of       Lenity,       and    United       States        v.

Bailey, 516 U.S. 137 (1995), and seeks a resentencing.

             The orders are not appealable unless a circuit justice

or   judge   issues       a    certificate           of   appealability.               28     U.S.C.

§ 2253(c)(1) (2006).             A certificate of appealability will not

issue    absent      “a       substantial        showing         of      the        denial    of      a

constitutional       right.”           28    U.S.C.       §    2253(c)(2)            (2006).          A

prisoner       satisfies        this        standard          by      demonstrating                that

reasonable        jurists      would    find          that     any       assessment          of     the

constitutional       claims      by    the       district        court         is    debatable       or

                                                 3
wrong and that any dispositive procedural ruling by the district

court is likewise debatable.          Miller-El v. Cockrell, 537 U.S.

322, 336-38 (2003); Slack v. McDaniel, 529 U.S. 473, 484 (2000);

Rose v. Lee, 252 F.3d 676, 683-84 (4th Cir. 2001).

           We have independently reviewed the record and conclude

that Miller has not made the requisite showing.             Accordingly, we

deny   Miller’s   motions     for   certificates    of    appealability    and

dismiss the appeals.          We also deny Miller’s motions for the

court to address counsel’s failure to file a requested notice of

appeal, for clarification, and to accept appellant’s apology.

We   dispense   with   oral   argument    because   the    facts   and   legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                   DISMISSED




                                      4